Title: James Madison to Bartholomew Egan, 8 February 1828
From: Madison, James
To: Egan, Bartholomew


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                Feby 8. 1828
                            
                        

                        I have recd. Sir, yours of the 1st. instant, inclosing a letter from Mr. Giles to the Visitors of the
                            University, and a Copy of a letter from Mr. Jefferson to Mr. Giles; all of which will, as you suggest, be duly
                            communicated. With friendly respects

                        
                            
                                J. M
                            
                        
                    